Colt, J.
The statutes, by which “houses of religious worship ” “ when owned by a religious society, or held in trust for the use of religious organizations ” are exempted from taxation, have been uniformly assumed or construed to exempt the land upon which such houses are erected. Gen. Sts. e. 11, § 5. St. 1865, c. 206. Lowell Meeting-house v. Lowell, 1 Met. 538. The purpose of the statute is to relieve such organizations from the burden of taxation upon property devoted to public uses. And as the land upon which the building stands is essential to the existence of the structure, it is fairly to be presumed that it was the intention of the Legislature to include it in the provisions of the statute by the phrase “houses of religious worship.”
It is not essential that the property thus exempt should be actually used, or should be in a condition to be actually used, for purposes of religious worship. Such a construction would exclude from the benefits of the statute all unfinished houses of worship, and all which by accident or want of repair had become temporarily unfit for use, or the use of which had for any reason been temporarily suspended. The occupation for religious purposes, which the statute contemplates, does not require the actual completion of the structure. And such occupation continues, notwithstanding temporary interruptions in its use.
By a clause in the statute, which is part of the same sentence which secures this exemption, it is provided that “ portions of such houses, appropriated for purposes other than religious worship, shall be taxed at the value thereof to the owners of the houses.” And this would seem to imply that it is the appropriation of the property or any part of it to the sacred uses contera» p'Lted which secures the exemption.
*166It has been recently held in New England Hospital v. Boston, 113 Mass. 518, that land purchased by a charitable institution where measures had been taken preliminary to commencing the erection of a hospital thereon, was occupied by the society for the purposes for which it was incorporated, and so was exempt from taxation under a clause which exempts such property when so occupied.
It is not necessary in this case to define at what stage in the erection of a building the property becomes a house of religious worship, or to say that land only may, under some circumstances, be exempt from taxation, although no building has been actually begun upon it. For a majority of. the court are of opinion that real estate held by a religious society, not more than sufficient in extent to meet its reasonable requirements in this respect, and devoted by such society in good faith to the erection of a church edifice; upon which the work of erection already commenced is prosecuted without unreasonable delay; and being all the real estate which is so held, is entitled to the exemption given by the statute. And this upon the facts agreed disposes of this case.